
	
		I
		112th CONGRESS
		1st Session
		H. R. 3076
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2011
			Mr. McDermott (for
			 himself, Mr. Paulsen,
			 Mr. Ellison, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code to qualify formerly
		  homeless youth who are students for purposes of the low income housing tax
		  credit.
	
	
		1.Formerly homeless youth who
			 are students qualified for purposes of low income housing tax credit
			(a)In
			 generalClause (i) of section
			 42(i)(3)(D) of the Internal Revenue Code of 1986 is amended by redesignating
			 subclauses (II) and (III) as subclauses (III) and (IV), respectively, and by
			 inserting after subclause (I) the following new subclause:
				
					(II)a student who previously was a homeless
				child or youth (as defined by section 725 of the McKinney-Vento Homeless
				Assistance
				Act),
					.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 determinations made before, on, or after the date of the enactment of this
			 Act.
			
